The following opinions were filed January 12, 1915:
Vinje, J.
Upon the rehearing we have been favored with a brief in behalf of defendant and oral argument by its counsel and also by Mr. Lyons in behalf of the tax commission. The argument takes a threefold aspect. Statutory rules of construction permitting the one contended for by defendant are called to our attention. The construction given the statute by the tax commission is urged in its behalf, and an inconvenience in the administration of the law as construed by the court is alleged because the personal property tax and the income tax would appear upon different tax rolls.
No exception need be taken to the rules of statutory construction contended for. They are correct and useful where applicable. But when a statute, giving its language its ordinary and natural meaning, expresses a result neither absurd nor harsh, but on the contrary one in harmony with the general scheme of the law, namely, that an income tax shall, substantially, become a substitute for a personal property tax, then such natural and ordinary meaning should be given to the language used, and there is no room for construction. A tax was levied upon incomes for 1911. A tax upon personal property was levied for said year. The statute says that a person who has paid a tax upon his personal property during any year may have the same offset for the taxes due upon the income of such person during said year. Plaintiff paid a tax upon his personal property for 1911. Tie paid a tax upon his income during said year. The statute says the first may be applied in payment of the latter. Any other construction would lead to a double taxation of a vast amount of *470personal property in 1911, such as moneys, credits, stocks, and bonds which have since been exempted from taxation. No intent to impose a double tax thereon can be gathered from the statute. On the contrary it aims to avoid double taxation. Such was the construction given it in the Income Tax Cases, 148 Wis. 456, 134 N. W. 673, 135 N. W. 164, where it is said: “By the present law it is quite clear that personal property taxation for all practical purposes becomes a thing of the past.” Page 505. It became a thing of the past from the time of the inception of the Income Tax Law and not from one year thereafter. As stated in the former opinion, it is the period of time for which each tax is paid that is made the basis of the right to offset, and not the time when the income tax becomes due.
The construction given laws by administrative departments is certainly entitled to weight — especially when long acquiesced in. But a practically contemporaneous construction of an administrative department cannot be successfully invoked to override a plain meaning of the statute. The inconvenience alluded to is more fanciful than real, as the tax receipt itself gives the right to offset, and that the taxpayer must produce. The conclusion reached in the former opinion is adhered to.
WiNsnow, C. I., and Siebeceer, T., dissent.